Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 4th day of
April, 2016 (the “Effective Date”), by and between Sagent Pharmaceuticals, Inc.,
a Delaware corporation (the “Employer” or the “Company”), and Sean Brynjelsen,
an individual (the “Executive”).

WHEREAS, Company desires to employ Executive and to set forth certain terms and
conditions of Executive’s employment, and Executive desires to be employed by
Company on the terms and conditions set forth in this Agreement; and

WHEREAS, during the course of employment, Executive will learn confidential
information regarding Company’s customers and/or Strategic Partners, and/or will
establish, maintain, and improve knowledge of or relationships or goodwill with
Company’s customers, Strategic Partners, and/or will learn Company’s Trade
Secrets or Confidential Information (as such terms are defined below); and

WHEREAS, Company’s Confidential Information, Trade Secrets, customer
relationships, and Strategic Partners have been developed by Company at
considerable expense over a number of years; and

WHEREAS, but for Executive’s employment at Company, Executive would not know the
Trade Secrets and Confidential Information, and Executive would not be able to
create, improve, and maintain relationships with Company’s customers, Strategic
Partners; and

WHEREAS, Company’s customer relationships, Strategic Partners, Trade Secrets,
and Confidential Information are of considerable economic value to Company; and

WHEREAS, Company would not employ Executive if Executive did not accept the
terms outlined herein; and

WHEREAS, EXECUTIVE HAS REVIEWED THE MATTERS RECITED IN THE PARAGRAPHS ABOVE AND
CONFIRMS THAT S/HE AGREES WITH THOSE RECITALS.

NOW, THEREFORE, in consideration of the foregoing recitals and of the promises
and covenants set forth herein, and in exchange for a one-time payment of one
thousand dollars ($1,000.00), which shall be paid upon execution of this
Agreement; Executive’s access to Company’s customer relationships, Strategic
Partners, good will, Confidential Information, or Trade Secrets; Executive’s
employment with Company; Executive’s training; Executive’s receipt of valuable
information as a result of Executive’s employment with Company; and for other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1



--------------------------------------------------------------------------------

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to employ the Executive and the Executive agrees
to be employed by the Employer for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3.

2. Term. The initial term of employment under this Agreement shall be for a
three (3) year period commencing on the Effective Date (the “Initial Term”). The
term of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on the third anniversary of the Effective
Date and each subsequent anniversary thereof, unless and until the Employer or
Executive provides written notice to the other party in accordance with the
Notice provisions provided for below, not less than sixty (60) days before such
anniversary date that such party is electing not to extend the term of
employment under this Agreement (“Non- Renewal”), in which case the term of
employment shall end as of the end of such Initial Term or Extended Term, unless
terminated earlier in accordance with the terms below. Such Initial Term and all
such Extended Terms are collectively referred to herein as the “Employment
Period.” Anything herein to the contrary notwithstanding, if on the date of a
Change in Control the remaining term of the Employment Period is less than 24
months, the Employment Period shall be automatically extended to the end of the
24-month period following such Change in Control, as that term is defined in
Section 10 of this Agreement.

3. Position and Duties. During the Employment Period, the Executive shall serve
as Executive Vice President, Business Development. In such capacity, the
Executive shall report to the Chief Executive Officer and shall have the duties,
responsibilities and authorities customarily associated with such position(s) in
a company the size and nature of the Employer. The Executive shall devote the
Executive’s reasonable best efforts and full business time to the performance of
the Executive’s duties hereunder and the advancement of the business and affairs
of the Employer.

4. Other Employment. Except in the instances where Executive acts as a trustee
for estate planning purposes and for the Executive’s personal investment
purposes, Executive may not be an employee, consultant, director or other agent
of any other person, firm or corporation without the prior written approval of
the Chief Executive Officer of the Company.

5. Place of Performance. During the Employment Period, the Executive shall be
based primarily at the Employer’s headquarters in Schaumburg, Illinois, except
for reasonable travel on the Employer’s business consistent with the Executive’s
position.

6. Compensation and Benefits; Options.

(a) Base Salary. During the Employment Period, the Employer shall pay to the
Executive a base salary (the “Base Salary”) at the rate of $315,000 per calendar
year, less applicable deductions, and prorated for any partial year. The Base
Salary shall be reviewed by the Employer annually and shall be modified in the
discretion of the Employer and any such adjusted Base Salary shall constitute
the “Base Salary” for purposes of this Agreement. The Base Salary shall be paid
in substantially equal installments in accordance with the Employer’s regular
payroll procedures.

 

2



--------------------------------------------------------------------------------

(b) Annual Bonus. For each calendar year ending during the Employment Period,
the Executive shall be eligible to be considered for an annual cash performance
bonus (an “Annual Bonus”). The performance criteria for any particular calendar
year shall be determined in good faith by the Company, after consultation with
the Employer’s Chief Executive Officer. The Executive is eligible for an annual
bonus of up to 40% of the Executive’s Base Salary (the “Target Bonus”). The
Executive’s Annual Bonus shall be determined by the Company in accordance with
this Section 6(b). To the extent earned, Executive’s Annual Bonus shall be paid
to the Executive when annual bonuses for that year are paid to other senior
executives of the Employer generally, but in no event later than March 15 of the
year following the year to which such Annual Bonus relates. In carrying out its
functions under this Section 6(b), the Company shall at all times act uniformly,
reasonably and in good faith.

(c) Initial Equity Grant; Annual Equity Grant. The Executive shall receive a
sign-on equity award (the “Initial Grant”) with a grant date fair value of
$240,000, 50% of which will be granted in the form of stock options (such
options, the “Options”) and 50% in the form of restricted stock units; provided
that such award will be subject to forfeiture in the event the Executive does
not commence employment with the Employer on the Effective Date for any reason
whatsoever. The Options will have a per share exercise price equal to the fair
market value of a share of common stock on the date of grant. Following the
Initial Grant, the Executive will be eligible to receive annual grants of
equity-based awards on the same basis and terms and conditions as other senior
executives. It is anticipated that any such awards will be comprised of 50%
options and 50% restricted stock units. The Executive’s entitlement to any
equity grants remains subject to approval by the Compensation Committee of the
Board, in its sole discretion. All equity grants will vest ratably over the four
year period, at 25% each year, commencing with the date of grant.

(d) Vacation, Paid Time Off (“PTO”); Benefits. During the Employment Period, the
Executive shall be entitled to twenty-four (24) PTO days annually, accrued
bi-weekly at the rate of 7.38 hours, in accordance with the Employer’s policies
then in effect. The PTO accrual shall begin on the Effective Date. In addition,
the Employer shall provide to the Executive employee benefits and perquisites,
including, but not limited to, Company holidays, medical, dental, and disability
insurance, and a 401(k) plan, on a basis that is comparable in all material
respects to that provided to other executives of the Employer. Subject to the
terms of this Agreement, the Employer shall have the right to change insurance
carriers and to adopt, amend, terminate or modify employee benefit plans and
arrangements at any time and without the consent of the Executive.

7. Expenses. The Executive is authorized to incur reasonable, ordinary and
necessary expenses in the performance of Executive’s duties hereunder. The
Employer will promptly reimburse the Executive for all expenses reasonably,
necessarily and actually incurred, as determined by the Company, in accordance
with policies which may be adopted from time to time by the Company. To receive
reimbursement, the Executive shall present to the Company an itemized account,
including reasonable substantiation, of such expenses.

8. Confidentiality, Non-Disclosure, Non-Competition Agreement and Duty of
Loyalty.

(a) When used in this Agreement the following terms have the definition set
forth below:

 

3



--------------------------------------------------------------------------------

(i) “Competing Product” means any product, creative solution, or service which
is sold or provided in competition with a product, creative solution, or
service: that Executive sold or provided on behalf of Company at some time
during the twelve (12) months immediately preceding the point when Executive is
no longer employed by Company, or by any parent, subsidiary, or related entity
of Company (such point being the “Ter mination of Ex ecutive’s Employment”);
that one or more Company employees or business units managed, supervised, or
directed by Executive sold or provided on behalf of Company at some time during
the twelve (12) months immediately preceding the Termination of Executive’s
Employment; that was designed, developed, tested, distributed, marketed,
provided, or produced by Executive (individually or in collaboration with other
Company employees) or one or more Company employees or business units managed,
supervised, or directed by Executive at some time during the twelve (12) months
immediately preceding the Termination of Executive’s Employment; or that was
designed, tested, developed, distributed, marketed, produced, sold, or provided
by Company with management or executive support from Executive at some time
during the twelve (12) months immediately preceding the Termination of
Executive’s Employment. The term Competing Product shall not apply to any
product, creative solution, or service which Executive sold or provided prior to
his employment with the Company unless such product, creative solution, or
service defined as “Competing Product” in this Paragraph 8(a)(i) resulted in
corroborated or documented discussions, during Executive’s employment with the
Company, involving offers, proposals and other commercial arrangements as
evidenced by email, letters of intent, memoranda, term sheets, or verbal and
executed agreements.

(ii) “Confidential Information” means information (to the extent it is not a
Trade Secret), whether oral, written, recorded magnetically or electronically,
or otherwise stored, and whether originated by Executive or otherwise coming
into the possession or knowledge of Executive, which is possessed by or
developed for Company, and which relates to Company’s existing or potential
business, which information is not reasonably ascertainable by Company’s
competitors or by the general public through lawful means, and which information
Company treats as confidential, including but not limited to information
regarding Company’s business affairs, plans, strategies, products, creative
solutions, designs, finances, computer programs, research, customers,
purchasing, marketing, and other information. The term Confidential Information
shall not apply to any information known to Executive prior to his employment
with the Company unless such information is covered by the definition of
“Confidential Information” in this Paragraph 8(a)(ii).

(iii) “Restricted Customer” means a customer of Company to which Executive, or
one or more individuals or Company business units supervised, managed, or
directed by Executive, sold or provided products, creative solutions, or
services on behalf of Company during the twelve (12) month period immediately
preceding the Termination of Executive’s Employment. However, the term
Restricted Customer shall not apply to any persons or entities that Executive
either (1) supervised, managed, or directed or (2) sold or provided products,
creative solutions or services to in the time period pre-existing Executive’s
employment with Company.

(iv) “Strategic Partner” means any entity or person that supplies to the Company
goods or services related to the Company’s products, or manufactures for the
Company goods related to the Company’s products, or manufactures the Company’s
products, or Group

 

4



--------------------------------------------------------------------------------

Purchasing Organizations (GPOs), with which Executive, or one or more
individuals or Company business units supervised, managed, or directed by
Executive, did business on behalf of Company during the twelve (12) month period
immediately preceding the Termination of Executive’s Employment. However, the
term Strategic Partner shall not apply to any persons or entities that Executive
supervised, managed, or directed in the time period pre-existing Executive’s
employment with Company.

(v) “Services” means sales, financial, supervisory, management, engineering,
scientific, and other services of the type performed for Company by Executive or
one or more Company employees managed, supervised, or directed by Executive
during the final twelve (12) months preceding the Termination of Executive’s
Employment, but shall not include clerical, menial, or manual labor.

(vi) “Strategic Customer” means a customer of Company that purchased a product,
creative solution, or service from Company during the twelve (12) month period
immediately preceding the Termination of Executive’s Employment, but is limited
to individuals and entities concerning which Executive learned, created, or
reviewed Confidential Information or Trade Secrets on behalf of Company during
the twelve (12) month period immediately preceding the Termination of
Executive’s Employment. However, the term Strategic Customer shall not apply to
any persons or entities that Executive either (1) supervised, managed, or
directed, or (2) sold or provided products, creative solutions to in the time
period pre-existing Executive’s employment with Company.

(vii) “Third Party Confidential Information” means information received by
Company from others that Company has an obligation to treat as confidential.

(viii) “Trade Secret” means a Trade Secret as that term is defined under the
Uniform Trade Secrets Act, as amended or judicially construed from time to time.

(ix) “Territory” means a county within the United States of America, the
District of Columbia, a territory of the United States of America, and/or a
foreign nation.

(x) “Key Employee” means any person who at the Termination of Executive’s
Employment is employed or engaged by Company and with whom Executive has had
material contact in the course of employment during the twelve (12) months
immediately preceding the Termination of Executive’s Employment, and (i) is a
manager, officer, or director of Company and/or (ii) is in possession of
Confidential Information and/or Trade Secrets of Company and/or (iii) is
directly managed by or reports to Executive as of the end of Executive’s
employment with Company.

(xi) “Restricted Territory” means: Territories (as the term “Territor y” is
defined below) in which Executive or one or more Company employees or business
units managed, assisted or directed by Executive provided products, creative
solutions, or services on behalf of Company during the twelve (12) month period
immediately preceding the Termination of Executive’s Employment; Territories in
which one or more Company employees or business units managed or directed by
Executive sold or solicited the sale of products, creative

 

5



--------------------------------------------------------------------------------

solutions, or services on behalf of Company during the twelve (12) month period
immediately preceding the Termination of Executive’s Employment; Territories in
which Executive or one or more Company employees or business units managed or
directed by Executive or receiving management or executive support from
Executive provided, sold, or solicited the sale of products, creative solutions,
or services on behalf of Company during the twelve (12) month period immediately
preceding the Termination of Executive’s Employment; and Territories in which
Company sold or provided products, creative solutions, or services designed,
developed, tested, or produced by Executive (either individually or in
collaboration with other Company employees) or by Company employees or business
units working under Executive’s direction, management, or control during the
twelve (12) month period immediately preceding the Termination of Executive’s
Employment. Notwithstanding the foregoing, the term Restricted Territory is
limited to Territories in which Company sold or provided in excess of one
hundred thousand dollars (US$100,000) in the aggregate worth of products,
creative solutions, or services in the twelve (12) month period immediately
preceding the Termination of Executive’s Employment.

(b) Nondisclosure of Third Party Confidential Information. During Executive’s
employment with Company and after Termination of Executive’s Employment,
Executive shall not use or disclose Third Party Confidential Information for as
long as the relevant third party has required Company to maintain its
confidentiality, or for so long as required by applicable law, whichever period
is longer. This prohibition does not prohibit Executive’s use of general skills
and know-how acquired during and prior to employment by Company, as long as such
use does not involve the use or disclosure of Third Party Confidential
Information. This prohibition also does not prohibit the description by
Executive of Executive’s employment history and duties, for work search or other
purposes, as long as such use does not involve the use or disclosure of Third
Party Confidential Information.

(c) Non-disclosure of Trade Secrets. During employment and after Termination of
Executive’s Employment, Executive shall not use or disclose Company’s Trade
Secrets so long as they remain Trade Secrets. Nothing in this Agreement shall
limit either Executive’s statutory and other duties not to use or disclose
Company’s Trade Secrets, or Company’s remedies in the event Executive uses or
discloses Company’s Trade Secrets.

(d) Obligations Not to Disclose or Use Confidential Information . Except as set
forth herein or as expressly authorized in writing on behalf of Company,
Executive agrees that while Executive is employed by Company and during the one
(1) year period commencing at the Termination of Executive’s Employment,
Executive will not use or disclose (except in discharging Executive’s job duties
with Company) any Confidential Information, whether such Confidential
Information is in Executive’s memory or it is set forth electronically, in
writing or other form. This prohibition does not prohibit Executive’s disclosure
of information after it ceases to meet the definition of “Confidential
Information,” or Executive’s use of general skills and know-how acquired during
and prior to employment by Company, so long as such use does not involve the use
or disclosure of Confidential Information; nor does this prohibition restrict
Executive from providing prospective employers with an employment history or
description of Executive’s duties with Company, so long as Executive does not
use or disclose Confidential Information. Notwithstanding the foregoing, if
Executive learns information in the course of employment with Company which is
subject to a law governing confidentiality or non-

 

6



--------------------------------------------------------------------------------

disclosure, Executive shall keep such information confidential for so long as
required by law, or for two (2) years, whichever period is longer. However, this
Paragraph shall not preclude employees within the meaning of the National Labor
Relations Act from exercising Section 7 rights they might have to communicate
about working conditions.

(e) Return of Property; No Cop yin g or Transfer of Documents . All equipment,
books, records, papers, notes, catalogs, compilations of information, data
bases, correspondence, recordings, stored data (including data or files that
exist on any personal computer or other electronic storage device), software,
and any physical items, including copies and duplicates, that Executive
generates or develops or which come into Executive’s possession or control,
which relate directly or indirectly to, or are a part of Company’s (or its
customers’) business matters, whether of a public nature or not, shall be and
remain the property of Company, and Executive shall deliver all such materials
and items, and any and all copies of them, to Company upon termination of
employment. During employment or after Termination of Executive’s Employment,
Executive will not copy, duplicate, or otherwise reproduce, or permit copying,
duplicating, or reproduction of Company documents or writings, whether stored on
paper, magnetic tape, CD, electronically, or otherwise, including but not
limited to notes, notebooks, letters, blueprints, manuals, drawings, sketches,
specifications, formulas, financial documents, business plans, and the like, or
any other documentation owned or originated by Company and relating to Company’s
business which, from time to time, may have come into Executive’s possession,
custody, or control as a result of, or in the course of, Executive’s employment
with Company, without the express written consent of Company, or, as a part of
Executive’s duties performed hereunder for the benefit of Company. Executive
expressly covenants and warrants, upon termination of employment for any reason
(or no reason), that Executive shall promptly deliver to Company any and all
originals and copies in Executive’s possession, custody, or control of any and
all said property, documents, or writings, and that Executive shall not make,
retain, or transfer to any third party any copies thereof. In the event any
Confidential Information or Trade Secrets are stored or otherwise kept in or on
a computer hard drive or other storage device owned by or otherwise in the
possession or control of Executive (each individually an “Executive Storage
Device”), upon termination of employment Executive will present every such
Executive Storage Device to Company, and certify that all Executive Storage
Device(s) have been provided, for inspection and removal of all information
regarding Company (including but not limited to Confidential Information or
Trade Secrets) that is stored on Executive Storage Device.

(f) Duty of Loyalty. During Executive’s employment with Company, Executive shall
owe such Company an undivided duty of loyalty, and shall take no action adverse
to that duty of loyalty. Executive’s duty of loyalty to Company includes but is
not limited to a duty to promptly disclose to Company any information that might
cause Company to take or refrain from taking any action, or which otherwise
might cause Company to alter its behavior. Without limiting the generality of
the foregoing, Executive shall promptly notify Company at any time that
Executive decides to terminate employment with Company or enter into competition
with Company, as Company may decide at such time to limit, suspend, or terminate
Executive’s employment or access to one or more of Company’s Confidential
Information, Trade Secrets, or customer relationships.

(g) Limited Restriction on Misuse of Goodwill Related To a Restricted Customer.
For one (1) year following the Termination of Executive’s Employment, for
whatever reason, Executive shall not sell or solicit the sale of a Competing
Product to a Restricted Customer.

 

7



--------------------------------------------------------------------------------

(h) Limited Restriction on Assisting Misuse of Goodwill Related To a Restricted
Customer. For one (1) year following the Termination of Executive’s Employment,
for whatever reason, Executive shall not perform Services as part of or in
support of providing, selling, or soliciting the sale of a Competing Product to
a Restricted Customer.

(i) Limited Restriction on Misuse of Information Related To a Strategic
Customer. For one (1) year following Termination of Executive’s Employment, for
whatever reason, Executive shall not sell or solicit the sale of a Competing
Product to a Strategic Customer.

(j) Limited Restriction on Assisting Misuse of Information Related To a
Strategic Customer. For one (1) year following Termination of Executive’s
Employment, for whatever reason, Executive shall not perform Services as part of
or in support of providing, selling or soliciting the sale of a Competing
Product to a Strategic Customer.

(k) Limited Restriction on Misuse of Goodwill Related To a Strategic Partner.
For one (1) year following the Termination of Executive’s Employment, for
whatever reason, Executive shall not solicit the supply of goods or services to
manufacture a Competing Product or the manufacturing of a Competing Product from
a Strategic Partner.

(l) Limited Restriction on Assisting Misuse of Goodwill Related To a Strategic
Partner. For one (1) year following the Termination of Executive’s Employment,
for whatever reason, Executive shall not perform Services as part of or in
support of soliciting the supply of goods or services to manufacture a Competing
Product or the manufacturing of a Competing Product from a Strategic Partner.

(m) Limited Territorial Restriction. For one (1) year following Termination of
Executive’s Employment, for whatever reason, Executive shall not perform
Services as part of or in support of the business of selling, soliciting the
sale of, or providing Competing Products in the Restricted Territory.

(n) Non-solicitation of Key Employees . For one (1) year following the
Termination of Executive’s Employment, for whatever reason, Executive shall not,
without the prior written consent of Company, solicit a Key Employee to engage
in competition with Company, unless such Key Employee has already ceased
employment with Company. This shall not bar any employee of Company from
applying for or accepting employment with any person or entity.

(o) Ownership of Creations. All records, documents, papers, inventions and
notebooks, drawings, designs, technical information, source code, object code,
processes, methods or other copyrightable or otherwise protected works (“IP
Assets”), in whatever media, that Executive has conceived, created, made,
invented, or discovered relating to any work Executive performs or has performed
or on behalf of Company or that arise from the use of, or

 

8



--------------------------------------------------------------------------------

assistance of, any of its or their premises, facilities, materials, employees,
officers, directors, agents, advisors, or representatives, or any of their
Confidential Information (whether or not during usual working hours), whether
conceived, created, discovered, made, or invented individually or jointly with
others, will, together with all the worldwide patent, copyright, trade secret,
or other intellectual property rights in all such works, be and remain the
absolute property of Company. Executive irrevocably and unconditionally waives
all rights that may otherwise vest in his authorship (or after the date of this
Agreement) in connection with his authorship of any such copyrightable works,
wherever in the world enforceable. Without limitation, Executive waives the
right to be identified as the author of any such works and the right not to have
any such works subjected to derogatory treatment. Executive recognizes any such
works are “works for hire” of which Company is the author.

(p) Disclosure of Creations. Executive will promptly disclose, grant and assign
ownership to Company as directed by Company, for its sole use and benefit, any
and all ideas, processes, inventions, discoveries, improvements, technical
information, and copyrightable works (whether patentable or not) that Executive
has developed, acquired, conceived or reduced to practice (whether or not during
usual working hours) while employed by Company to which Company has any right or
interest. In connection therewith: (i) Executive will, without charge but at
Company’s expense, promptly execute and deliver such applications, assignments,
descriptions and other instruments as Company may reasonably consider necessary
or proper to vest title to any such inventions, discoveries, improvements,
technical information, patent applications, patents, copyrightable work or
reissues thereof in Company and to enable it to obtain and maintain the entire
worldwide right and title thereto; and (ii) Executive will provide to Company at
Company’s expense all such assistance as Company may reasonably require in the
prosecution of applications for such patents, copyrights or reissues thereof, in
the prosecution or defense of interferences that may be declared involving any
such applications, patents or copyrights and in any litigation in which Company
may be involved relating to any such patents, inventions, discoveries,
improvements, technical information or copyrightable works or reissues thereof.

(q) Personal Creations. Notwithstanding the foregoing, Sections 8(m) and 8(n)
shall not apply to any IP Asset for which no equipment, supplies, premises,
facility, Confidential Information, employee, officer, director, agent, advisor
or representative of Company (including any of its predecessors or successors)
was used and that was developed entirely on Executive’s own time unless (a) the
IP Asset relates (i) directly to the business of Company, to which Company has a
right or interest, or (ii) to any actual or anticipated research or development
of Company, to which Company has a right or interest, or (b) the IP Asset
results from any work Executive performed as an employee of Company.

(r) Publicity. During Executive’s employment with Company, Executive hereby
grants to Company the right to use, in a reasonable and appropriate manner,
Executive’s name and likeness, without additional consideration, on, in and in
connection with technical, marketing or disclosure materials, or any combination
thereof, published by or for Company.

(s) Enforcement. Executive acknowledges that in the event of any breach of this
Section 8, the business interests of Company will be irreparably injured, the
full extent of the damages to Company will be impossible to ascertain, monetary
damages will not be an adequate

 

9



--------------------------------------------------------------------------------

remedy for Company, and Company will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which Executive expressly
waives. Executive understands that Company may waive some of the requirements
expressed in this Agreement, but that such a waiver to be effective must be made
in writing and should not in any way be deemed a waiver of Company’s right to
enforce any other requirements or provisions of this Agreement. Executive agrees
that each of Executive’s obligations specified in this Agreement is a separate
and independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement. Executive
further agrees that any breach of this Agreement by Company prior to the Date of
Termination shall not release Executive from compliance with Executive’s
obligations under this Section 8. Notwithstanding the foregoing sentence,
neither party shall be precluded from pursuing judicial remedies as a result of
any such breaches.

9. Termination of Employment. This Agreement may be terminated upon occurrence
of any one of the following events:

(a) Voluntary. The Executive may terminate this Agreement at any time during the
term of this Agreement by giving sixty (60) days written notice of termination
to the Employer. In the event of the termination of this Agreement by the
Executive, the Executive shall not receive any severance pay. In the event of
termination of this Agreement by the Executive, the Employer shall have the
right to immediately remove Executive from Executive’s position. In either case,
the Executive shall receive his compensation through the sixty (60) day notice
period. By agreement of the Executive and the Company, the Company may continue
to employ the Executive for a period longer than sixty (60) days after the
Executive gives notice of Executive’s voluntary resignation. Such an agreement
much be in writing and executed by both parties.

(b) Involuntary With Cause. The Company may, upon written notice effective
immediately, terminate this Agreement With Cause at any time during the term of
this Agreement if any one of the following conditions outlined below exist. For
purposes of this Agreement, the conditions outlined below constitute “Cause.”

(i) If the Executive becomes Disabled. For purposes of this Agreement,
“Disabled” shall mean the inability to perform essential job functions with or
without a reasonable accommodation, for a period of ninety (90) days or more;.

(ii) If the Executive (for reasons other than illness or injury) is absent from
Executives duties without the consent of the Company for more than three
(3) consecutive days;

(iii) If the Executive dies (effective on the date of death);

(iv) If the Executive should be convicted of a crime punishable by imprisonment;

(v) If the Executive should willfully breach or habitually neglect the duties
required to perform under this Agreement;

 

10



--------------------------------------------------------------------------------

(vi) If the Executive has committed, undertaken or otherwise been involved in
dishonest conduct in relation to the Company (and “dishonest conduct” is deemed
to include, but is not limited to, the theft, embezzlement or other
misappropriation of all or any material or significant part of the funds, assets
or property (tangible or intangible) of the Company);

(vii) If the Executive violates any Company policy or fails to meet the
legitimate expectations of the Company, and fails to cure such violation(s) to
the satisfaction of the Company within ten (10) business days after written
notice is given to the Executive by the Company

(viii) If the Executive has violated or breached the terms and conditions of
this Agreement;

(ix) If the Executive has plead guilty or “no contest” to, or is convicted by a
court of a crime involving theft, fraud or embezzlement or a crime that
constitutes a felony or is proceeded with as an indictable offence;

(x) If the Executive has knowingly caused the Company to commit a material
violation of any applicable law that has (or is likely to have) a material
adverse effect on the Company;

(xi) If the Executive engagement in anything that reflects poorly on the
Company, as determined by the Company, and fails to cure such violation(s) to
the satisfaction of the Company within ten (10) business days after written
notice is given to the Executive by the Company; or

(xii) If the Executive has disregarded a reasonable directive from the Company,
and fails to cure such violation(s) to the satisfaction of the Company within
ten (10) business days after written notice is given to the Executive by the
Company. Whether the Executive has disregarded a reasonable directive will be
determined by the Company.

In the event Executive is terminated pursuant to this paragraph, Executive will
not be offered any severance payments and Executive’s compensation will cease
immediately.

(c) Involuntary Without Cause. The Company, in its sole discretion, may
terminate this Agreement without “Cause,” as that term is defined above, at any
time during the term of this Agreement upon written notice, at which time
Executive’s compensation shall cease immediately. In the event Company
terminates this Agreement Without Cause, Company will offer Executive twelve
(12) months’ severance, to be paid at regular on pay dates and contingent on
Executive abiding by the terms of this Agreement. To receive severance,
Executive must execute a general separation and release agreementthat would
include a release by Executive of any claims against the Company and all
“Release Parties” as defined in the release.

 

11



--------------------------------------------------------------------------------

(d) Change in Control. This Section shall apply if, in the two-year period
following a Change in Control, as that term is defined below, the Executive’s
employment with the Company is terminated either: (i) by the Company, “Without
Cause,” as that term is defined above; or by the Executive for “Good Reason,” as
that term is defined below.

For the purposes of this Agreement, “Good Reason” means Executive’s resignation
within thirty (30) days following the expiration of any Company cure period
(discussed below) following the occurrence of one (1) or more of the following,
without Executive’s express written consent:

(i) a material adverse change of Executive’s title, authority, duties, position
or responsibilities, or the removal of Executive from such position and
responsibilities, either of which results in a material diminution of
Executive’s authority, duties or responsibilities (other than temporarily while
Executive is physically or mentally incapacitated or as required by applicable
law); (ii) a material reduction in Executive’s Base Salary; or (iii) a material
change in the geographic location of Executive’s primary work facility or
location; provided, however, that a relocation of less than fifty (50) miles
from Executive’s then-present location will not be considered a material change
in geographic location. Executive will not resign for Good Reason without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within sixty (60) days of the initial existence of
the grounds for “Good Reason” and a reasonable cure period of not less than
thirty (30) days following the date the Company receives such notice during
which such condition must not have been cured. If any such termination occurs,
(A) the Executive shall receive benefits set forth in Section 9(b) in addition
to, (B) all outstanding equity- related awards held by the Executive shall
immediately vest and all options, stock appreciation rights or similar awards
shall remain exercisable for the full original term of the award.

For purposes of this Agreement “Change in Control” means the occurrence of one
or more of the following events: (i) any “person” (as such terms is used in
Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934 as amended
(the “Act”)) or “group” (as such term is used in Section 14(d)(d) of the Act) is
or becomes a “beneficial owner” (as such term is used in Rule 13d- 3 promulgated
under the Act) of more than 30% of the Voting Stock of the Employer (excluding
acquisitions pursuant to a Business Combination (as defined below) that is not
considered to be a Change in Control under clause (v) below; (ii) the majority
of the Board consists of individuals other than Incumbent Directors, which term
means the members of the Board on the Effective Date; provided that any person
becoming a director subsequent to such date whose election or nomination for
election was supported by two-thirds of the directors who then comprised the
Incumbent Directors shall be considered to be an Incumbent Director (excluding
any person who received such support in connection with the settlement of a
proxy contest); (iii) the Employer adopts any plan of liquidation providing for
the distribution of all or substantially all of its assets;

(iv) the Employer transfers all or substantially all of its assets or business
(unless the shareholders of the Employer immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting

 

12



--------------------------------------------------------------------------------

Stock of the Employer, all of the Voting Stock or other ownership interests of
the entity or entities, if any, that succeed to the business of the Employer);
or (v) any merger, reorganization, consolidation or similar transaction (a
“Business Combination”) unless, immediately after consummation of such Business
Combination, (A) the shareholders of the Employer immediately prior to the
Business Combination hold, directly or indirectly, more than 50% of the Voting
Stock of the Employer or the Employer’s ultimate parent company if the Employer
is a subsidiary of another corporation, and (B) no person or group beneficially
owns more than 50% of the Voting Stock of the Employer or the ultimate parent
company of the Employer if the Employer is a subsidiary of partner corporation.
For purposes of this Change in Control definition, the “Employer” shall include
any entity that succeeds to all or substantially all of the business of the
Employer and “Voting Stock” shall mean securities of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

10. Indemnification. During the Employment Period and thereafter, the Employer
agrees to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after the Effective Date, and to promptly advance to the Executive or the
Executive’s heirs or representatives such expenses upon written request with
appropriate documentation of such expense upon receipt of an undertaking by the
Executive or on the Executive’s behalf to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Employer. During the Employment Period and thereafter, the Employer also
shall provide the Executive with coverage under its current directors’ and
officers’ liability policy to the same extent that it provides such coverage to
its other executive officers. If the Executive has any knowledge of any actual
or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which the Executive may request indemnity
under this provision, the Executive will give the Employer prompt written notice
thereof; provided that the failure to give such notice shall not affect the
Executive’s right to indemnification. The Employer shall be entitled to assume
the defense of any such proceeding and the Executive will use reasonable efforts
to cooperate with such defense. To the extent that the Executive in good faith
determines that there is an actual or potential conflict of interest between the
Employer and the Executive in connection with the defense of a proceeding, the
Executive shall so notify the Employer and shall be entitled to separate
representation at the Employer’s expense by counsel selected by the Executive
(provided that the Employer may reasonably object to the selection of counsel
within ten (10) business days after notification thereof) which counsel shall
cooperate, and coordinate the defense, with the Employer’s counsel and minimize
the expense of such separate representation to the extent consistent with the
Executive’s separate defense. This Section shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.

 

13



--------------------------------------------------------------------------------

11. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

  (i) If to the Employer:

Sagent Pharmaceuticals, Inc.

1901 N. Roselle Road

Suite 700

Schaumburg, IL 60195

Attn: Chief Executive Officer

 

  (ii) If to the Executive:

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

12. Severability. In case any one or more of the provisions contained in this
Agreement is, for any reason, held invalid in any respect, such invalidity shall
not affect the validity of any other provision of this Agreement. If the final
judgment of a court of competent jurisdiction declares that any term or
provision of this Agreement is invalid or unenforceable, the parties agree that
the court making the determination of invalidity or unenforceability shall have
the power to reduce the scope, duration or area of the term or provision, to
delete specified words or phrases or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified.

13. Blue-Penciling. Executive acknowledges and agrees that the any of the
restrictive covenants set forth in this Agreement are reasonable, necessary and
valid in duration and geographical scope and in all other respect. If any court
of competent jurisdiction determines that any of the restrictive covenants set
forth in this Agreement, or any part hereof, are unenforceable because of the
duration or geographical scope of

 

14



--------------------------------------------------------------------------------

such provisions or otherwise, such court shall modify such provision so as to be
the greatest restriction permitted by law, and such provision, in its modified
form, shall then be enforceable.

14. Effect on Other Agreements. The provisions of this Agreement shall supersede
the terms of any plan, policy, agreement, award or other arrangement of the
Employer (whether entered into before or after the Effective Date) to the extent
application of the terms of this Agreement is more favorable to the Executive.

15. Assignment. The Company may assign this Agreement to any parent, subsidiary,
affiliate or successor of the Company, or to any entity that acquires all or
substantially of the Company’s assets of the division in which Executive is
employed. This Agreement is not assignable by Executive without the Company’s
prior written consent, and is binding upon him and his executors and other legal
representatives.

16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.

17. Amendments. This Agreement may not be changed except by a writing signed by
the Company and Executive. Except as otherwise stated herein, Executive
represents to the Company that he or she is not presently bound by any agreement
with any other person that conflicts with this Agreement. Executive is not
relying on any representations, statements, promises or agreements that are not
set forth in writing in this Agreement.

18. Waiver. The waiver of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other provision or subsequent
breach of this Agreement.

19. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

20. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Illinois (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
construe one and the same Agreement. Signature pages may be transmitted by
facsimile or via PDF. Upon delivery of the facsimile or PDF, a signature shall
be deemed an original and shall be admissible into evidence.

 

15



--------------------------------------------------------------------------------

22. Withholding. The Employer may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling; provided that any withholding
obligation arising in connection with the exercise of a stock option or the
transfer of stock or other property shall be satisfied through withholding an
appropriate number of shares of stock or appropriate amount of such other
property.

23. Executive Acknowledgement. Executive acknowledges that Executive has fully
read this Agreement, understands the contents of this Agreement, and agrees to
its terms and conditions of Executive’s own free will, knowingly and
voluntarily, and without any duress or coercion.

24. Representations and Warranties. Executive hereby represents and warrants, to
the best of his knowledge, that:

(a) other than those agreements disclosed to the Company by Executive in writing
on or prior to the date of this Agreement (the “Prior Agreements”), listed in
Attachment A, Executive is not subject to any restrictive covenant in any
agreement and no contractual or other commitment or covenant (including, but not
limited to, obligations of confidentiality and/or covenants not to compete with
prior employers) exists which would prevent or impair Executive’s full
performance of Executive’s duties and responsibilities under this Agreement and
as an Executive for the Company;

(b) Executive’s full performance of Executive’s duties for the Company and as an
employee for the Company does not and will not breach any Prior Agreement, if
any;

(c) Executive has not, and will not, disclose or use during Executive’s
employment with the Company, any confidential information or trade secrets which
Executive acquired as a result of any previous engagement, any employment or
under a contractual obligation of confidentiality or secrecy before Executive
became engaged by of the Company;

(d) all prior obligations (written and oral), such as confidentiality agreements
or covenants restricting future engagements, consulting or employment, that
Executive has entered into which restrict Executive’s ability to perform any
services as an employee for the Company are listed below under the heading
Executive’s List of Prior Agreements;

(e) Executive does not have any obligation to grant rights in any Work Product
to a third party that might conflict with Executive’s obligations or the
Company’s rights hereunder; and

(f) all of Executive’s contributions to Work Product shall be Executive’s
original work, and will not infringe, misappropriate or violate any intellectual
property or other right of any third party.

 

16



--------------------------------------------------------------------------------

25. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code, or an exemption thereunder,
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Employer (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Employer concurs
with such belief or the Employer (without any obligation whatsoever to do so)
independently makes such determination, the Employer shall, after consulting
with the Executive, reform such provision to attempt to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Employer of the applicable provision without violating the provisions of
Code Section 409A. Notwithstanding the foregoing, Employer makes no
representation that the payments and benefits provided under this Agreement
comply with Code Section 409A and, in no event whatsoever shall the Employer be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Code Section 409A or damages for failing to comply with Code
Section 409A. With respect to any payment or benefit considered to be
nonqualified deferred compensation under Section 409A, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
Notwithstanding anything to the contrary in this Agreement, if the Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered nonqualified deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment or benefit shall not be made or provided until the date
which is the earlier of (A) the expiration of the six (6)-month period measured
from the date of such “separation from service” of the Executive, and (B) the
date of the Executive’s death, to the extent required under Code Section 409A.
Upon the expiration of the foregoing delay period, all payments and benefits
delayed pursuant to this Section 25 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. To the extent

 

17



--------------------------------------------------------------------------------

that reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, (A) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by the Executive, (B) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer. Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf as of the Effective Date.

 

COMPANY: SAGENT PHARMACEUTICALS, INC. By:  

/s/ Allan Oberman

Name:   Allan Oberman Title:   Chief Executive Officer EXECUTIVE: By:  

/s/ Sean Brynjelsen

Name:   Sean Brynjelsen

 

19